                     United States District Court
                          State of Minnesota
                     Civil No. 19-1295 (DSD/DTS)

Kevin T. Tharp,

               Plaintiff,

v.                                                  ORDER

CitiMortgage, Inc.
and Christopher Daniel Davies,

               Defendants.


     Kevin T. Tharp, 2914 W. White Canyon Road, Queen Creek, AZ
     85142, plaintiff pro se.

     Cameron A. Lallier, Esq., Foley & Mansfield, PLLP, 250
     Marquette Avenue, Suite 1200, Minneapolis, MN 55401, counsel
     for defendant CitiMortgage, Inc.


     This matter is before the court upon the motion to dismiss

or, in the alternative, for a more definite statement, by defendant

CitiMortgage, Inc.     Based on a review of the file, record, and

proceedings herein, and for the following reasons, the motion to

dismiss is granted.1




     1  Plaintiff named CitiMortgage’s former President and CEO
Christopher Daniel Davies as a co-defendant in this matter, but
makes no specific allegations against him. Because Tharp has not
made any claims against Davies personally, Davies is dismissed
from this lawsuit.
                            BACKGROUND

     This dispute arises out of a mortgage relationship between

defendant   CitiMortgage   and   plaintiff     Kevin   T.   Tharp    and

CitiMortgage’s subsequent foreclosure of that mortgage.             Tharp

took out a mortgage with CitiMortgage in January 2008 on a property

in Lakeland, Minnesota.    CitiMortgage foreclosed on the mortgage

in 2012 and the foreclosure sale occurred on February 8, 2013.

Under Minnesota law, Tharp had a statutory right to redemption

that expired on August 8, 2013.       Minn. Stat. § 580.23.   Although

Tharp’s complaint lacks specific dates in many instances, it does

not appear that Tharp has had any interaction with CitiMortgage

since shortly after the foreclosure sale.       Compl. ¶¶ 26–27, 31;

id. Ex. 10.2




     2 The operative complaint in this matter was filed on May 16,
2019, ECF No. 1. At the August 22, 2019, hearing on the instant
motion, Tharp offered an amended complaint and exhibits. Because
Tharp did not amend his complaint within the time allowed by Fed.
R. Civ. P. 15(a), the court construes Tharp’s submission as a
request for leave to amend the complaint pursuant to Fed. R. Civ.
P. 15(b). The court has reviewed the proposed amended complaint
and exhibits and finds that nothing therein changes the outcome.
Accordingly, because the amendment would be futile, the court
denies Tharp’s motion to amend.       See Fed. R. Civ. P. 15(b);
Roberson v. Hayti Police Dep’t, 241 F.3d 992, 995 (8th Cir. 2001)
(citing Forman v. Davis, 371 U.S. 178, 182 (1962))(holding that
denial of leave to amend is appropriate where such amendments would
be futile).


                                  2
     Tharp filed suit on May 16, 2019, alleging numerous violations

on CitiMortgage’s part, including violations of the Real Estate

Settlement    Procedures    Act     (RESPA),   the     Fair   Debt    Collection

Practices Act (FDCPA), the Privacy Act, and the Fair Housing Act.

See generally Compl.         These claims arise from CitiMortgage’s

alleged failure to provide a loan servicer when requested by Tharp,

its alleged unlawful reporting of adverse credit information, and

its alleged failure to adhere to required statutory servicing and

notice procedures.     Id. ¶¶ 2–5, 8–20, 22–27, 29, 32.               Tharp also

includes    claims   for   breach    of    contract,    fraud,   forgery,    and

intentional infliction of emotional distress (IIED).                 Id. ¶¶ 1, 6,

7, 21.     Finally, Tharp asserts that CitiMortgage interfered with

his statutory right to redemption under Minnesota law.                 Id. ¶ 30.

     CitiMortgage now moves to dismiss for failure to state a claim

or, in the alternative, for a more definite statement.



                                  DISCUSSION

I.   Standard of Review

     To survive a motion to dismiss for failure to state a claim,

“‘a complaint must contain sufficient factual matter, accepted as

true, to state a claim to relief that is plausible on its face.’”

Braden v. Wal-Mart Stores, Inc., 588 F.3d 585, 594 (8th Cir. 2009)



                                       3
(quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).              “A claim

has facial plausibility when the plaintiff [has pleaded] factual

content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.”              Iqbal,

556 U.S. at 678 (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544,

556 (2007)).     Although a complaint need not contain detailed

factual allegations, it must raise a right to relief above the

speculative level.      Twombly, 550 U.S. at 555.              “[L]abels and

conclusions or a formulaic recitation of the elements of a cause

of action” are not sufficient to state a claim.              Iqbal, 556 U.S.

at 678 (citation and internal quotation marks omitted).

      Further,   a   defendant   may       raise   a   statute-of-limitations

defense on a motion to dismiss and, where it “appears from the

face of the complaint itself that the limitation period has run,”

such motion may be granted.       Varner v. Peterson Farms, 371 F.3d

1011, 1016 (8th Cir. 2004).

II.   Statute of Limitations

      Tharp’s claims under the RESPA, FDCPA, Privacy Act, and Fair

Housing Act, as well as his claims for breach of contract, IIED,

fraud, and forgery are all barred by the statute of limitations.




                                       4
     A.     RESPA Claims

     Much of Tharp’s complaint focuses on CitiMortgage’s alleged

violations of RESPA.       In making his claims, Tharp cites to both

RESPA’s statutory provisions, 12 U.S.C. § 2605, as well as the

regulatory framework for the implementation of RESPA within 12

C.F.R. Part 1024, Subpart C. The applicable statute of limitations

for these claims is three years from the date of the violation. 12

U.S.C. § 2614.

     Tharp’s complaint lacks specific dates for many of his RESPA

claims, but where a date is included with regard to a specific

violation, none is later than January 3, 2012.          Compl. ¶ 9.

Attached to Tharp’s complaint are a number of exhibits, including

letters he wrote to CitiMortgage requesting a loan servicer or

other information under RESPA.     See, e.g., id. Exs . 10–15.   Tharp

cites to these exhibits in support of his RESPA claims throughout

his complaint.    See id. ¶¶ 3–5, 8, 10, 18–20, 26, 27, 29.        The

most recent letter, however, appears to have been written on March

21, 2013.   Id. Ex. 10.    This means that the statute of limitations

for any violation of RESPA in connection with this letter and any

action requested therein ran on March 21, 2016, more than three

years before Tharp filed his complaint in this action.    Given that

Tharp does not cite any activity in violation of RESPA later than



                                   5
March 21, 2013, his RESPA claims are time barred and must be

dismissed.

      B.     Privacy Act Claims

      Tharp also alleges that CitiMortgage violated the Privacy Act

by   disclosing   adverse    credit   information   to   credit   reporting

agencies.     Compl. ¶ 12.    Claims under the Privacy Act of the type

made by Tharp must be made within two years from the date on which

the cause of action arises.        5 U.S.C. § 552a(g)(5).     Tharp gives

no date for the alleged violation, but states that, “[t]he 60 day

period of not reporting to credit reporting agencies (Privacy Act)

Was [sic] violated.”         Compl. ¶ 12.   CitiMortgage foreclosed on

Tharp’s property in late 2012 and the property was sold, and the

debt discharged, in early 2013. It does not appear, nor does Tharp

allege, that CitiMortgage would have had anything adverse to report

beyond 2013, meaning that any claim for violation of the Privacy

Act made after 2015 is time barred.            5 U.S.C. § 552a(g)(5).

Accordingly, CitiMortgage’s motion to dismiss on these claims is

also granted.

      C.     FDCPA Claims

      Similarly, Tharp claims that CitiMortgage violated the FDCPA

but gives no date on which the alleged violation occurred.          Compl.

¶ 29.      Under the FDCPA, any action for violation of the statute



                                      6
must be brought within one year from the date of the violation.

15 U.S.C. § 1692k(d).     Tharp contends that CitiMortgage violated

the FDCPA by, among other things, calling him before 8:00 a.m. and

after 9:00 p.m. and calling him at work.            Compl. ¶ 29.    Again,

though, given that Tharp’s debt to CitiMortgage was discharged in

2013, it is unlikely that CitiMortgage would have made any calls

to collect the debt after 2013 and he has not credibly alleged

facts or submitted evidence to the contrary. As a result, the

statute of limitations on the FDCPA claim expired long ago.

     D.      Fair Housing Act Discrimination Claim

     Tharp     also   claims   that       he   suffered   from   “indirect

discrimination, age, race.”    Compl. ¶ 28.       Although Tharp does not

identify CitiMortgage as the source of this discrimination, the

court will infer from the rest of the complaint that CitiMortgage

is the subject of this claim.     Tharp does not reference what law

was violated by this alleged discrimination, but the court assumes

he intended to bring a claim for discrimination under the Fair

Housing Act given the context of the case.

     Under the Fair Housing Act, private persons may bring a claim

for discrimination on the basis of “race, color, religion, sex,

handicap, familial status, or national origin” against businesses

that “engag[e] in residential real estate-related transactions.”



                                      7
42 U.S.C. § 3605.     Such actions must be commenced within two years

of the alleged discriminatory housing practice.                Id. § 3613.

Because Tharp does not allege that CitiMortgage has taken any

action against him any later than March 2013, this claim is also

barred under the statute of limitations.

     E.      Breach of Contract Claim

     In addition to his RESPA, FDCPA, and Privacy Act claims, Tharp

also brings a claim for breach of contract.              Compl. ¶ 1.   Under

Minnesota law, claims “upon a contract” must be commenced within

six years.     Minn. Stat. § 541.05, subdiv. 1.          It is unclear what

contract Tharp alleges CitiMortgage breached.            Tharp cites to his

attached Exhibit 18, which is a U.S. Department of Housing and

Urban Development Settlement Statement dated December 15, 2005.

See Compl. ¶ 1; id. Ex. 18.          Even if the court were to construe

this document as a contract, it does not appear that any breach

could have occurred any later than February 2013, the date of the

foreclosure sale and subsequent discharge of Tharp’s debt.             Thus,

Tharp’s claim—filed in May 2019, more than six years after any

potential breach of contract—is time barred.

     F.      Fraud and Forgery Claims

     Tharp    cites   to   federal   and   state   law   imposing   criminal

liability for his fraud and forgery claims, however these statutes



                                      8
do not impose civil liability.            Compl. ¶¶ 6–7; see 18 U.S.C.

§ 1341; Minn. Stat. § 609.63.             Despite this, the court           will

construe Tharp’s claims as seeking civil relief on grounds of

fraud.     Under Minnesota law, fraud claims must be commenced within

six years.     Minn. Stat. § 541.05, subdiv. 6.            A cause of action

for fraud accrues upon “discovery by the aggrieved party of the

facts constituting the fraud.”       Id.

      Tharp’s fraud claim is also time barred.             Tharp alleges that

CitiMortgage “committed fraud on loan documents dated 12/2/2011.”

Compl. ¶ 6.      Although a fraud claim does not accrue until the

aggrieved party discovers the fraud, it is clear that Tharp was

aware of the alleged fraud no later than 2012.                See id. Ex. 1.

Tharp’s first exhibit, a letter from his attorney to CitiMortgage

dated January 3, 2012, refers to potential fraud committed by

CitiMortgage relating to the December 2, 2011 documents.                     Id.

Because Tharp discovered “the facts constituting” fraud no later

than 2012, the statute of limitations on this claim ran in 2018

and his claim is time-barred.

      G.     IIED Claim

      Tharp alleges that CitiMortgage caused an “economic crisis

and   long   term   financial   HARDSHIP”    which    in    turn   caused   him

“physical     ‘heart’   and   emotional    stress    and   hospitalization.”



                                     9
Compl. ¶ 21.    The court interprets this to be a claim for IIED.

Under   Minnesota   law,   the   statute     of    limitations    “for   libel,

slander,   assault,   battery,    false    imprisonment,     or    other    tort

resulting in personal injury” is two years.           Minn. Stat. § 541.07,

subdiv. 1.   Although Tharp does not allege when the above conduct

occurred, he does not allege any interaction with CitiMortgage or

action taken by CitiMortgage after March 2013.             As such, Tharp’s

IIED claim is barred under the statute of limitations.

III. Failure to State a Claim for Violation of State Foreclosure
     and Redemption Laws

     Finally,   Tharp      contends   that    his     statutory    “Right    to

Redemption [sic] was violated and severely interfered with” in

violation of Minn. Stat. §§ 580.07 and 580.23.                   Compl. ¶ 31.

Section 580.07 provides the opportunity for a mortgagor to postpone

a foreclosure sale so long as the mortgagor executes and files a

sworn affidavit declaring the foreclosed property a homestead and

requesting postponement of the sale.              Section 580.23, subdiv. 1

provides a six-month redemption period after a foreclosure sale

for a mortgagor in Tharp’s position.         To redeem his property under

§ 580.23, a mortgagor must pay the amount paid at the foreclosure

sale plus interest, and must deliver such payment to the recipient




                                      10
at its place of business during normal business hours.    See Minn.

Stat. § 580.23, subdiv. 1(a)–(b).

     Chapter 580 contains two statutes of limitations for actions

to set aside a foreclosure sale.       See Minn. Stat. §§ 580.20,

580.21.   Under § 580.20, an action to set aside a foreclosure sale

as invalid due to “any defect in the notice thereof” must be

commenced within five years of the sale.   Under § 580.21, an action

to set aside a foreclosure sale as invalid for reasons other than

defective notice must be commenced within fifteen years of the

sale.

     Although many of Tharp’s claims relate to CitiMortgage’s

failure to provide notice or otherwise properly communicate with

him, it does not appear that he is seeking to challenge the

validity of the foreclosure sale on grounds of defective notice.

See Compl. ¶¶ 4, 5, 8–10, 13, 14, 16, 17, 19, 20, 26, 31.     Thus,

the longer fifteen-year statute of limitations provided in § 580.21

applies to Tharp’s claims.     This longer statute of limitations

does not, however, salvage Tharp’s claim.

     Despite asserting his claim within the fifteen-year statute

of limitations, Tharp’s allegation that CitiMortgage interfered

with his statutory right to redemption fails to “contain sufficient

factual matter, accepted as true, to state a claim to relief that



                                11
is plausible on its face.”   Braden, 588 F.3d at 594 (quoting Iqbal,

556 U.S. at 678).     Tharp’s complaint contains the threadbare

assertion that his “Right to Redemption [sic] was violated and

severely interfered with.”      Compl. ¶ 31.     Such a conclusory

allegation is not enough to survive a motion to dismiss.        See

Iqbal, 556 U.S. at 678.   Nowhere in his complaint does Tharp claim

that he sought to comply with either the postponement procedures

laid out in § 580.07 or the redemption procedures laid out in

§ 580.23, nor does he allege that CitiMortgage interfered with his

ability to comply with those procedures.       See generally Compl.

Tharp does point to Exhibit 10 in support of this claim, however

it is simply a letter from Tharp to CitiMortgage, dated March 21,

2013, requesting that “CitiMortgage remit the final foreclosure

settlement statement for the foreclosure” on his property.   Compl.

¶ 31; Compl. Ex. 10.3 This letter, coupled with Tharp’s assertions



     3 In his proposed amended complaint, Tharp includes additional
letters he sent to CitiMortgage both before and after the
foreclosure sale in which he offers to pay off the mortgage. All
of these offers, however, were well below both the amount owed on
the mortgage and the amount for which the property was sold at
foreclosure. As such, these offers did not constitute an effort
to redeem the property “by paying the sum of money for which the
same were sold” as required by § 580.23, subdiv. 1.        Further,
CitiMortgage’s alleged lack of response to these offers does not
support Tharp’s claim that CitiMortgage interfered with his
statutory right to redemption.


                                 12
in the complaint, is not enough for this court to draw a reasonable

inference that CitiMortgage somehow interfered with Tharp’s right

to redemption. Given the lack of any facts to support an inference

that   CitiMortgage   interfered   with   Tharp’s   statutory   right   to

redemption, Tharp’s claim fails as a matter of law.



                              CONCLUSION

       Accordingly, IT IS HEREBY ORDERED that:

       1.   CitiMortgage’s motion to dismiss [ECF No. 5] is granted;

and

       2.   CitiMortgage’s motion for a more definite statement [ECF

No. 5] is denied as moot; and

       3.   The case is dismissed with prejudice.

LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: September 6, 2019                s/David S. Doty
                                        David S. Doty, Judge
                                        United States District Court




                                   13
